 330DECISIONSOF NATIONALLABOR RELATIONS BOARDSears,Roebuck and Co.,Employer-PetitionerandInternational Association of Machinists and Aeros-pace Workers,AFL-CIO,District Lodge No. 95,Local Lodge No. 1178,PetitionerandRetail ClerksUnion,Local# 1532 Retail Clerks InternationalAssociation,AFL-CIO,PetitionerandGeneralTruck Drivers,Warehousemen&Helpers Union,LocalNo. 980,Petitioner.Cases 20-RM-1305,20-RC-9493, 20-RC-9496, and 20-RC-9518September24, 1971SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF ELECTIONBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 22, 1971, the National Labor RelationsBoard issued a Decision and Order dismissing thepetitions filed by the Unions in the above-entitledcases.'Thereafter, on July 12, 1971, a Motion forReconsideration was filed by the Retail Clerks Union.The Employer filed a Reply to this Motion forReconsideration, and the Retail Clerks filed a Replythereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon consideration of the Petitioner Retail Clerksmotion, the Employer's reply. and the entire record,the Board makes the following supplemental findings:(1)A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.As noted, the Board initially dismissed the petitionsfiled by the three Unions on the ground that, on thefacts of this record, an overall unit was the appropri-ate unit and the three units sought were not. At thehearing held in these cases the three unions indicatedthat, although they were seeking elections in the threeunits sought in the respective petitions, should theBoard find an overall unit appropriate, they wouldthen reassess their positions. In itsMotion forReconsideration the Petitioner Retail Clerks requestsan election in the overall unit.(2) In the initial Decision in this case, the Boardstated that the employees of the service station,warehouse, store dock area, and retail store at thei191NLRB No 84.The Board dismissed these petitions on the groundthat each petition sought only a segment of the overall unit which theBoard found appropriate- All employees of the service station,warehouse,stock dock area,and retail store at the Employer's Santa Rosa, California,locationThe Board also granted the Employer's request to withdraw itspetition for an election in the overall unit as no labor organization wasEmployer's Santa Rosa, California, location consti-tute a homogeneous grouping whose common super-vision, uniform working conditions, and overlappingjob functions within the framework of a substantiallyintegrated set of operations require that they all beincluded togetherin a singlebargaining unit. TheBoard now must consider the unit placement ofcertain categories whose inclusion in or exclusionfrom this unit is arguable.Part-time employees:The total nonsupervisory workcomplement of the Employer averages 150 full-timeand 110 part-time employees. Most of the part-timeemployees are assigned to the store. The full-timesalespersons are paid ona commission basis as arepart-time salespersons in the shoe department andmen's clothing. The other part-time employees seemto be paid on an hourly basis. Although the eligibilityrequirements differ, both full-time and part-timeemployees receive holiday pay and vacation pay.Part-time employees must have worked 320 hours inthe prior 16 weeks to receive holiday pay and 780hours in a 12 month period to receive vacation pay,whereas the time requirements for full-time employ-ees are different. As do the full-time employees, thepart-time personnel are eligible for employee dis-counts on the date of hire, they perform the samework as the employees they are working with, andthey are subject to the same supervision. Despite thedifferences in method of payment and eligibility forvacation and holiday pay, we find that the regularpart-time employees have a sufficient community ofinterest for inclusion in the unit herein foundappropriate.The Petitioner, however, urges that only thoseregular part-time employees who meet the Employer'seligibility requirements for vacation and holiday payshould be included in the unit, i.e., those who average15 hours per week for the 16 weeks prior to theeligibility date. From January 2, 1970, to May 9, 1970,107 part-time employees worked anaverageof 21.3hours per week, and from May 29, 1970, throughAugust 22, 1970, 117 part-time employees worked anaverageof 12.5 hours. There is also testimony thatonly three to five employees work less than 9 hours ona regular basis.Under these circumstanceswe see no reason todeviate from the eligibility standards which the Boardhas followed in other similarcases.2Accordingly, wefind that, except for those whose exclusion is requiredby established Board policy, such as temporary orcasual employees, any part-time employee whothen seeking to represent that unit As the Board noted in its decision, theEmployer, however,did not abandon its position that the overall unit is theonly appropriate unit.YAlliedStoresof Ohio,Inc,175NLRB No. 162;TheM O'NeilCompany,175 NLRB No97;G C Murphy Company,171 NLRB No. 45;andSG. Tilden, Incorporated129 NLRB 1096193 NLRB No. 48 SEARS, ROEBUCK AND CO.regularly averaged 4 hours or more per week for thelast quarter prior to the eligibility date has a sufficientcommunity of interest for inclusion. Any employeemeeting thisrequirement will be included in the unitand will be eligible to vote.Personnel clerical:The Petitioner would have theBoard excludethe "assistantto the personnel manag-er." Besidesa part-time employee assigned to timek-eeping, there are only two persons in the personneldepartment, the personnel manager and a "personnelclerical,"who is also referred to as an "assistant." Weassume thatthe Petitioner is referring to the latter asthe"assistantto the personnel manager." Thepersonnel clerical interviews applicants for employ-ment,makes notationson applications which mayresult in theapplicant's rejection, and grades testsgiven to the applicants. She also posts records on theemployees' history cards, fills out insurance papers,coordinates the part-time employees to the schedulesturned in by the division managers, and does otherclerical and typing work related to the functions of thepersonnel office.We find that the personnel clerical(or assistant)acts in a confidential and managerialcapacity and shall therefore exclude her from theunit.3Secretary to the store manager and assistant storemanager:The same person serves as secretary to boththese officials.The Petitioner urges that she beexcluded as a confidential employee. On the state ofthe record we are unable to determine whether or notshe acts in a confidential capacity to persons whoformulate, determine, and effectuate labor policies,and we shall, accordingly, permit her to vote subjectto challenge.Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act:All regular full-timeand part-time employees at3Hotel Employers Association ofSan Francisco,159 NLRB 143 at 1514 In order toassure thatall eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the electionshould have access to a list of voters and theiraddresseswhichmay be used to communicate with themExcelsiorUnderwear Inc.,156 NLRB 1236,N L R B v. Wyman-Gordon Co,394 U S759Accordingly, it is hereby directed that an election eligibility list,331the Employer's Santa Rosa, California, locationincluding those of the service station, warehouse,store dock area, and retail store but excluding thepersonnel clerical (or assistant), professionalemployees, casual employees, temporary employ-ees,guards, confidential employees, managerialemployees, and supervisors as defined by the Act.(3) The Employer opposes an election in the overallunit which the Board has found appropriate and hasrequested the Board to make a determination as to theshowing of interest by the Retail Clerks in the largerunit. The showing of interest is a matter of administra-tive determination not litigable by the parties. We are,however, administratively advised that the RetailClerks has submitted an adequate showing in theexpanded unit in which we are directing an election.(4) The Petitioner Retail Clerks has stated in its briefthat the International Association of Machinists andAerospaceWorkers, AFL-CIO, District Lodge No.95,LocalLodgeNo. 1178, Petitioner in Case20-RC-9493, and General Truck Drivers, Ware-housemen & Helpers Union, Local No. 980, Petition-er in Case 20-RC-9518, have informed it that theyhave no objection to the Retail Clerks proceeding toan election in the overall unit and do not desire toappear on the ballot.We shall, accordingly, leave them off the ballot. If,however, they do wish in fact to participate in theelection,we shall consider them as intervenors andthey may appear on the ballot upon giving promptnotice to the Regional Director that they wish to doso.ORDERIt is hereby ordered that the dismissal of the petitionin Case 20-RC-9496, previously ordered, is vacatedand the petition reinstated.[Direction of Election4 omitted from publication.]containing the names and addresses of all the eligible voters,must be filedby the Employer with theRegional Director for Region20 within 7 days ofthe date ofthisDirection of Election TheRegionalDirectorshallmakethe list availableto all parties to the election No extension of time to filethis list shall be grantedby theRegional Director except in extraordinarycircumstancesFailure to complywith this requirement shall be groundsfor setting aside the election whenever proper objections are filed